Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 

Response to Amendment
	Examiner has withdrawn the objection to Specification based on the new title (“WAFER     PROCESSING METHOD INCLUDING A THERMOCOMPRESSION BONDING STEP OF BONDING A WAFER TO A RING FRAME VIA A POLYOLEFIN SHEET”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-1 have been considered but are not persuasive.
Applicant argues regarding claim 1:
“Applicant notes that paragraph [0013] of the Dutt et al. reference discloses that to prepare for the assembly of the wafer and the bare dicing tape, "a wafer back side coating adhesive is deposited on the 
Thus, it should be clear that in the method of the Dutt et al. reference, there is an adhesive layer (i.e., the "wafer back side coating") provided on the back side of the wafer. Accordingly, the Dutt et al. reference fails to disclose or suggest the following feature of 13 
amended independent Claim 1: "the polyolefin sheet is in direct contact with the back side of the wafer and the back side of the ring frame, without an adhesive layer provided between the back side of the wafer and the back side of the ring frame".

Examiner’s reply:
Examiner respectfully disagrees with arguments presented above. 
Dutt discloses the wafer W has a back side coating (¶ 0011, 0014) and a polyolefin sheet (e.g. a dicing tape which is formed of polyolefin material; ¶ 0012, 0027. Hereinafter “Poly_Tape”) without an adhesive layer (¶ 0015) is attached with the backside coating of the wafer. Hence, the polyolefin sheet Poly_Tape is in direct contact with the back side coating. Therefore, Dutt discloses the polyolefin sheet Poly_Tape is in direct contact with the back side of the wafer W. No specific material of the wafer has been claimed which is in direct contact with the polyolefin sheet.
Regarding claim limitation, “without an adhesive layer provided between the back side of the wafer and the back side of the ring frame”: When modified by Akutsu’s teachings, Dutt discloses a ring frame surrounding the wafer and positing the polyolefin sheet on the back side of the wafer and the ring frame and without an adhesive layer provided between the back side of the wafer  Dutt’s wafer and the backside of Akutsu’s ring frame).  
Therefore, Dutt in view of Akutsu and Yoo still teaches claim 1 and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection (i.e., Yoo et al.) of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended adding claim limitation “without an adhesive layer provided between the back side of the wafer and the back side of the ring frame”. The original specification describes there is no adhesive layer provided between the back side 1b of the wafer 1 and the polyolefin sheet 9 and the back side of the ring frame 7c and the polyolefin sheet 9 (fig. 3; ¶ 0031 of PGPUB of the instant application). However, there is no description of no adhesive layer provided between the back side of the wafer 1b and the back side of the ring frame 7c. Thus claim 1 fails to comply with the written description requirement.
Dependent claims 2-11 are rejected based on their dependency on a rejected base claim, i.e., claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutt et al. (US 20140225283 A1; hereinafter “Dutt”) in view of Akutsu et al. (US 2019/0378747 A1; hereinafter “Akutsu”) and Yoo et al. (US 20040089515 A1; hereinafter “Yoo”).

In re claim 1, Dutt discloses a wafer processing method for dividing a wafer along a plurality of division lines (e.g. dicing lines. Hereinafter “Lines”) to obtain a plurality of individual device Dies”), the division lines (Lines) being formed on a front side of the wafer (e.g. semiconductor wafer; hereinafter “W”) (¶ 0001-0006), the wafer processing method comprising:
a providing step of positioning the wafer W and providing a polyolefin sheet (e.g. a dicing tape which is formed of polyolefin material; ¶ 0012, 0027. Hereinafter “Poly_Tape”) on a back side of the wafer W, such that the polyolefin sheet (Poly_Tape) is in direct contact with the back side of the wafer W (Note, the wafer W has a back side coating and the polyolefin sheet Poly_Tape is in direct contact with the back side coating. Therefore, the polyolefin sheet Poly_Tape is in direct contact with the back side of the wafer W),
a uniting step of heating the polyolefin sheet (“Poly_Tape”) while applying a pressure to the polyolefin sheet (“Poly_Tape”) after performing the providing step (¶ 0009, 0014; the dicing tape was placed on the back side of the wafer with heat and pressure), thereby uniting the wafer and polyolefin sheet (“Poly_Tape”) by thermocompression bonding (Dutt’s boding by applying heat and pressure is functionally indistinguishable to thermocompression bonding) to form a frame unit in a condition where the front side of the wafer W is exposed;
a dividing step of cutting the wafer W along each division line (“Lines”) by using a cutting apparatus including a rotatable cutting blade (¶ 0005, 0032) after performing the uniting step, thereby dividing the wafer W into the individual device chips (“Dies”); and
a pickup step of pushing up each device chip through the polyolefin sheet (“Poly_Tape”), then picking up each device chip (Die) from the polyolefin sheet (“Poly_Tape”) after performing the dividing step (¶ 0032).

Dutt does not expressly disclose:
a preparing step of preparing a ring frame having an inside opening for accommodating the wafer;

providing a polyolefin sheet on a back side of the ring frame, without an adhesive layer provided between the back side of the wafer and the back side of the ring frame;
uniting the wafer and the ring frame through the polyolefin sheet, a front side of the ring frame are exposed.

In the same field of endeavor, Akutsu discloses a wafer processing method (figs. 1a-5b) (¶ 0199-0215) comprising:
a preparing step of preparing a ring frame F having an inside opening for accommodating the wafer 1 (fig. 2c; ¶ 0204);
a providing step of positioning the wafer 1 in the inside opening of the ring frame F; 
providing a polyolefin sheet 4 (fig. 2c, ¶ 0015, 0212. The wafer-fixing tape 4 is similar to the surface protective tape 3a and the surface protective tape 3a can be formed of having no temporary-adhesive layer such as with only a substrate film. Furthermore, the substrate film is made of a polyolefin sheet; 0020, 0054, 0056-0057) on a back side (e.g. the bottom side in fig. 2c; hereinafter “Ring_back”) of the ring frame F;
a uniting step of uniting the wafer 1 and the ring frame F through the polyolefin sheet 4, a front side (i.e., upper side) of the ring frame F is exposed.

Thus, when modified by Akutsu’s teachings, Dutt discloses a ring frame surrounding the wafer and positing the polyolefin sheet on the back side of the wafer and the ring frame and without an adhesive layer provided between the back side of the wafer and the back side of the ring frame (as best understood, the space between the back side of the Dutt’s wafer and the backside of Akutsu’s ring frame).  
Akutsu into the method of Dutt in order to facilitate easy handling of wafer in the processes such as transfer and pick-up.

Furthermore, Dutt discloses a needle ejector was used to push on the dies during the pickup step, but Dutt/Akutsu does not expressly disclose a pickup step of blowing out air from the polyolefin sheet side to push up each device chip and picking up the device chip from the polyolefin sheet after performing the dividing step.
In the same field of endeavor, Yoo discloses a wafer processing method (fig. 2) wherein a pickup step of blowing out air from the polyolefin based dicing tape side 110 (interpreted as polyolefin sheet) to push up each device chip 130 and picking up the device chip 130 from the polyolefin sheet 110 after performing the dividing step (¶ 0019-0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Yoo into Dutt/Akutsu and replace the needle pick up step of Dutt with a blown air pickup step.
One would have been motivated to do so as Yoo teaches the needle applies physical stress to the semiconductor chip, the needle may damage the chip as it forcibly pushes the semiconductor chip off the dicing tape (¶ 0005 of Yoo).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dutt/Akutsu and Yoo to arrive at the claimed invention.

In re claim 4, Dutt/Akutsu/Yoo discloses the wafer processing method according to claim 1 outlined above.
Yoo further discloses (fig. 2) wherein the pickup step includes a step (S3) of applying heat to the polyolefin sheet 110 before blowing out air from the polyolefin sheet side 110 (¶ 0019) and 110 through the air holes 115 by an air dispensing module 150 to create a space (not shown) between the semiconductor chip 130 (¶ 0020). Therefore, Yoo discloses wherein the pickup step includes a step of expanding the polyolefin sheet to thereby increase a spacing between any adjacent ones of the device chips. Note, no magnitude for the expansion of the polyolefin sheet has been claimed to distinguish from prior art’s expansion.
  
In re claim 5, Dutt/Akutsu/Yoo discloses the wafer processing method according to claim 1 outlined above.
Dutt does not expressly disclose wherein the polyolefin sheet is formed of a material selected from the group consisting of polyethylene, polypropylene, and polystyrene.
However, Akutsu discloses the polyolefin sheet is formed of a material selected from the group consisting of polyethylene, polypropylene, and polystyrene (¶ 0057, 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Akutsu into the method of Dutt as Akutsu teaches polyolefin film selected from the group listed above possess strength-elongation characteristics to support the wafer dicing process (¶ 0066 of Akutsu).

In re claim 9, Dutt/Akutsu/Yoo discloses the wafer processing method according to claim 1 outlined above.
Dutt further discloses wherein the wafer W is formed of a material selected from the group consisting of silicon, gallium nitride, gallium arsenide (¶ 0010), and glass.

In re claim 10, Dutt/Akutsu/Yoo discloses the wafer processing method according to claim 1 above.
Yoo further discloses (fig. 2) wherein the pickup step includes moving a pushup mechanism 150 to a position directly below a target one of the device chips 130 and also includes moving a collet 160 to a position directly above the target one of the device chips 130, wherein the pushup mechanism configured and arranged to blow air upon the polyolefin sheet 110 and the collet 160 (e.g. a vacuum holder) is configured and arranged to provide a suction force to hold the target one of the device chips (¶ 0020-0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Yoo into Dutt/Akutsu and replace the needle pick up step of Dutt with a blown air pickup step including a repeated moving pushup and collection mechanism.
One would have been motivated to do so as Yoo teaches the needle applies physical stress to the semiconductor chip, the needle may damage the chip as it forcibly pushes the semiconductor chip off the dicing tape (¶ 0005 of Yoo).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dutt/Akutsu and Yoo to arrive at the claimed invention.

In re claim 11, Dutt/Akutsu/Yoo discloses the wafer processing method according to claim 10, wherein the pickup step is repeated for each of the device chips (Yoo: ¶ 0020-0021).

Claims 12, 13, 16, 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutt in view of Akutsu et al. (US 2019/0378747 A1; hereinafter “Akutsu”) and Ko et al. (US 2015/0279716 A1; hereinafter “Ko”).

In re claim 12, Dutt discloses a wafer processing method for dividing a wafer along a plurality of division lines (e.g. dicing lines. Hereinafter “Lines”) to obtain a plurality of individual device Dies”), the division lines (Lines) being formed on a front side of the wafer (e.g. semiconductor wafer; hereinafter “W”) (¶ 0001-0006), the wafer processing method comprising:
a providing step of positioning the wafer W and providing a polyolefin sheet (e.g. a dicing tape which is formed of polyolefin material; ¶ 0012, 0027. Hereinafter “Poly_Tape”) on a back side of the wafer W (¶ 0013);
a uniting step of heating the polyolefin sheet (“Poly_Tape”) while applying a pressure to the polyolefin sheet (“Poly_Tape”) after performing the providing step (¶ 0009, 0014; the dicing tape was placed on the back side of the wafer with heat and pressure), thereby uniting the wafer and polyolefin sheet (“Poly_Tape”) by thermocompression bonding (Dutt’s boding by applying heat and pressure is functionally indistinguishable to thermocompression bonding) to form a frame unit in a condition where the front side of the wafer W is exposed;
a dividing step of cutting the wafer W along each division line (“Lines”) by using a cutting apparatus including a rotatable cutting blade (¶ 0005, 0032) after performing the uniting step, thereby dividing the wafer W into the individual device chips (“Dies”); and
a pickup step of pushing up each device chip through the polyolefin sheet (“Poly_Tape”), then picking up each device chip (Die) from the polyolefin sheet (“Poly_Tape”) after performing the dividing step (¶ 0032).

Dutt does not expressly disclose:
a preparing step of preparing a ring frame having an inside opening for accommodating the wafer;
a providing step of positioning the wafer in the inside opening of the ring frame in the inside opening of the ring frame;
providing a polyolefin sheet on a back side of the ring frame;


In the same field of endeavor, Akutsu discloses a wafer processing method (figs. 1a-5b) (¶ 0199-0215) comprising:
a preparing step of preparing a ring frame F having an inside opening for accommodating the wafer 1 (fig. 2c; ¶ 0204);
a providing step of positioning the wafer 1 in the inside opening of the ring frame F; 
providing a polyolefin sheet 4 (fig. 2c, ¶ 0015, 0212. The wafer-fixing tape 4 is similar to the surface protective tape 3a and the surface protective tape 3a can be formed of having no temporary-adhesive layer such as with only a substrate film. Furthermore, the substrate film is made of a polyolefin sheet; 0020, 0054, 0056-0057) on a back side (e.g. the bottom side in fig. 2c; hereinafter “Ring_back”) of the ring frame F;
a uniting step of uniting the wafer 1 and the ring frame F through the polyolefin sheet 4, a front side (i.e., upper side) of the ring frame F is exposed.

Thus, when modified by Akutsu’s teachings, Dutt discloses a ring frame surrounding the wafer and positing the polyolefin sheet on the back side of the wafer and the ring frame.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Akutsu into the method of Dutt in order to facilitate easy handling of wafer in the processes such as transfer and pick-up.

Furthermore, Dutt discloses a needle ejector was used to push on the dies during the pickup step, but Dutt/Akutsu does not expressly disclose:
a pickup step of blowing out air from the polyolefin sheet side to push up each device chip and picking up the device chip from the polyolefin sheet after performing the dividing step,

In the same field of endeavor, Ko discloses a wafer processing method (figs. 1-7) comprising a pickup step of blowing out air from the dicing tape side T to push up each device chip C and picking up the device chip C from the tape T after performing the dividing step (fig. 6; ¶ 0027),
wherein the pickup step includes moving a pushup mechanism (10, 20, 30) to a position directly below a target one of the device chips C and also includes moving a collet (40, 41) to a position directly above the target one of the device chips C, wherein the pushup mechanism configured and arranged to blow air upon the tape T and the collet (40, 41) is configured and arranged to provide a suction force to hold the target one of the device chips C, wherein the tape is continuously provided between the wafer C and the pushup mechanism (10, 20, 30) in an uninterrupted manner (¶ 0024-0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Ko into Dutt/Akutsu and replace the needle pick up step of Dutt with a blown air pickup step including a repeated moving pushup and collection mechanism.
One would have been motivated to do so as Ko teaches as the pick-up head 40 is lifted in synchronization with the movement of the lifting member 20, damages to the semiconductor chip C may be prevented (¶ 0026-0027 of Ko) and a semiconductor chip attached to a tape may be effectively detached while preventing damages to the semiconductor chip (¶ 0032 of Ko).
Dutt/Akutsu and Ko to arrive at the claimed invention.

In re claim 13, Dutt/Akutsu/Ko discloses the wafer processing method according to claim 12, wherein the pickup step is repeated for each of the device chips (Ko: ¶ 0007).

In re claim 16, Dutt/Akutsu/Ko discloses the wafer processing method according to claim 12 outlined above.
Ko further discloses wherein the pickup step includes a step of expanding the dicing sheet T to thereby increase a spacing between any adjacent ones of the device chips C (figs. 5-6; ¶ 0026-0027). Note, no magnitude for the expansion of the polyolefin sheet has been claimed to distinguish from prior art’s expansion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Ko into Dutt/Akutsu in order to effectively detach while preventing damages to the semiconductor chip from the polyolefin sheet (¶ 0026, 0027, 0032 of Ko).

In re claim 17, Dutt/Akutsu/Ko discloses the wafer processing method according to claim 12 outlined above.
Dutt does not expressly disclose wherein the polyolefin sheet is formed of a material selected from the group consisting of polyethylene, polypropylene, and polystyrene.
However, Akutsu discloses the polyolefin sheet is formed of a material selected from the group consisting of polyethylene, polypropylene, and polystyrene (¶ 0057, 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Akutsu into the method of Dutt/Ko as Akutsu teaches polyolefin film selected from the group listed above possess strength-elongation characteristics to support the wafer dicing process (¶ 0066 of Akutsu).

In re claim 21, Dutt/Akutsu/Ko discloses the wafer processing method according to claim 12 outlined above.
Dutt further discloses wherein the wafer W is formed of a material selected from the group consisting of silicon, gallium nitride, gallium arsenide (¶ 0010), and glass.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutt in view of Akutsu and Yoo as applied to claims 1 and 12 above, respectively and further in view of Hattori et al. (US 20160007479 A1; hereinafter “Hattori”)

In re claim 2, Dutt/Akutsu/Yoo discloses the wafer processing method according to claim 1 and 12 outlined above.
Dutt discloses applying heat for the uniting step (¶ 0014), but does not expressly disclose wherein the uniting step includes a step of applying infrared light to the polyolefin sheet, thereby performing the thermocompression bonding.
In the same field of endeavor, Hattori discloses a wafer processing method (figs. 1-7) comprising providing a dicing sheet 23 and the dicing sheet 23 is heated using infrared light A (fig. 7; ¶ 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Hattori into the method Dutt/Akutsu/Yoo and perform the heating of the dicing sheet by infra-red light in order to suppress the contamination of the chips in maintaining the spacing between the chips (¶ 0008 of Hattori).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutt in view of Akutsu and Yoo as applied to claim 1 above and further in view of Shinoda et al. (US 20140295646 A1; hereinafter “Shinoda”).

In re claim 3, Dutt/Akutsu/Yoo discloses the wafer processing method according to claim 1 outlined above, but does not expressly disclose wherein the polyolefin sheet is larger in size than the ring frame, and the uniting step includes an additional step of cutting the polyolefin sheet after heating the polyolefin sheet, thereby removing a part of the polyolefin sheet outside an outer circumference of the ring frame.
In the same field of endeavor, Shinoda discloses a wafer processing method (fig. 2) wherein the polyolefin sheet (1) is larger in size than the ring frame (5), and the uniting step includes an additional step of cutting the polyolefin sheet (1) after heating the polyolefin sheet, thereby removing a part of the polyolefin sheet (1) outside an outer circumference of the ring frame (5) (¶ 0139).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Shinoda into the method of Dutt/Akutsu/Yoo in order to enhance the support of the wafer with the dicing sheet.


Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutt in view of Akutsu and Yoo as applied to claim 5 above and further in view of Chiang et al. (US 20180151435 A1; hereinafter “Chiang”).

In re claim 6, Dutt/Akutsu/Yoo discloses the wafer processing method according to claim 5 above, wherein the polyolefin sheet is formed of polyethylene (¶ 0057 of Akutsu). 
Dutt further discloses the bare dicing tape (without any adhesive layer) is adhered to the wafer back side coating. In some instances, heat and pressure may be required to effect sufficient adhesion. The amount of heat and pressure can be determined without undue experimentation by one skilled in the art, or may be specified by the manufacturer (¶ 0044).
	However, Dutt/Akutsu/Yoo does not expressly disclose the polyolefin sheet is heated in the range of 120°C to 140°C in the uniting step.
In the same field of endeavor, Chiang discloses a wafer processing method (figs. 1-5) wherein a tape 300 (i.e., a support film) (¶ 0059) formed of polyolefin (¶ 0079) is laminated on the back side of the wafer 100 and the polyolefin sheet can be designed to withstand temperatures of approximately 600 C up to approximately 3000 C (¶ 0079).
The combined teachings of Dutt/Akutsu/Yoo/Chiang (i.e., 600 C to 3000 C) encompass the claimed temperature range of 120°C to 140°C. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dutt/Akutsu/Yoo/Chiang and perform the thermocompression bonding step of the polyolefin based dicing tape in the temperature range of 120°C to 140°C in order to improve adherence of the dicing tape on the back side of the wafer and the ring and provide firm support to the wafer during the dicing process within thermal budget of the wafer processing method.
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.


In re claim 7, Dutt/Akutsu/Yoo discloses the wafer processing method according to claim 5, wherein the polyolefin sheet is formed of polypropylene (¶ 0057 of Akutsu). 
Dutt further discloses the bare dicing tape (without any adhesive layer) is adhered to the wafer back side coating. In some instances, heat and pressure may be required to effect sufficient adhesion. The amount of heat and pressure can be determined without undue experimentation by one skilled in the art, or may be specified by the manufacturer (¶ 0044).
	However, Dutt/Akutsu/Yoo does not expressly disclose the polyolefin sheet is heated in the range of 160°C to 180°C in the uniting step.
In the same field of endeavor, Chiang discloses a wafer processing method (figs. 1-5) wherein a tape 300 (i.e., a support film) (¶ 0059) formed of polyolefin (¶ 0079) is laminated on the back side of the wafer 100 and the polyolefin sheet can be designed to withstand temperatures of approximately 600 C up to approximately 3000 C (¶ 0079).
The combined teachings of Dutt/Akutsu/Yoo/Chiang (i.e., 600 C to 3000 C) encompass the claimed temperature range of 160°C to 180°C. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dutt/Akutsu/Yoo/Chiang and perform the thermocompression bonding step of the polyolefin based dicing tape in the temperature range of 160°C to 180°C in order to effect sufficient adhesion of the dicing tape on the back side of the wafer and the ring and provide firm support to the wafer during the dicing process within thermal budget of the wafer processing method.
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

In re claim 8, Dutt/Akutsu/Yoo discloses the wafer processing method according to claim 5, wherein the polyolefin sheet is formed of polystyrene (¶ 0061 of Akutsu). 
Dutt further discloses the bare dicing tape (without any adhesive layer) is adhered to the wafer back side coating. In some instances, heat and pressure may be required to effect sufficient adhesion. The amount of heat and pressure can be determined without undue experimentation by one skilled in the art, or may be specified by the manufacturer (¶ 0044).
	However, Dutt/Akutsu/Yoo does not expressly disclose the polyolefin sheet is heated in the range of 220°C to 240°C in the uniting step.
In the same field of endeavor, Chiang discloses a wafer processing method (figs. 1-5) wherein a tape 300 (i.e., a support film) (¶ 0059) formed of polyolefin (¶ 0079) is laminated on the back side of the wafer 100 and the polyolefin sheet can be designed to withstand temperatures of approximately 600 C up to approximately 3000 C (¶ 0079).
The combined teachings of Dutt/Akutsu/Yoo/Chiang (i.e., 600 C to 3000 C) encompass the claimed temperature range of 220°C to 240°C. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dutt/Akutsu/Yoo/Chiang and perform the thermocompression bonding step of the polyolefin based dicing tape in the temperature 
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutt in view of Akutsu and Ko as applied to claim 12 above and further in view of Hattori.

In re claim 14, Dutt/Akutsu/Ko discloses the wafer processing method according to claim 12 outlined above.
Dutt discloses applying heat for the uniting step (¶ 0014), but does not expressly disclose wherein the uniting step includes a step of applying infrared light to the polyolefin sheet, thereby performing the thermocompression bonding.
In the same field of endeavor, Hattori discloses a wafer processing method (figs. 1-7) comprising providing a dicing sheet 23 and the dicing sheet 23 is heated using infrared light A (fig. 7; ¶ 0028).
Hattori into the method Dutt/Akutsu/Ko and perform the heating of the dicing sheet by infra-red light in order to suppress the contamination of the chips in maintaining the spacing between the chips (¶ 0008 of Hattori).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutt in view of Akutsu and Ko as applied to claim 12 above and further in view of Shinoda.

In re claim 15, Dutt/Akutsu/Ko discloses the wafer processing method according to claim 12 outlined above, but does not expressly disclose wherein the polyolefin sheet is larger in size than the ring frame, and the uniting step includes an additional step of cutting the polyolefin sheet after heating the polyolefin sheet, thereby removing a part of the polyolefin sheet outside an outer circumference of the ring frame.
In the same field of endeavor, Shinoda discloses a wafer processing method (fig. 2) wherein the polyolefin sheet (1) is larger in size than the ring frame (5), and the uniting step includes an additional step of cutting the polyolefin sheet (1) after heating the polyolefin sheet, thereby removing a part of the polyolefin sheet (1) outside an outer circumference of the ring frame (5) (¶ 0139).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Shinoda into the method of Dutt/Akutsu/Ko in order to enhance the support of the wafer with the dicing sheet.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutt in view of Akutsu and Ko as applied to claim 17 above and further in view of Chiang.

In re claim 18, Dutt/Akutsu/Ko discloses the wafer processing method according to claim 17, wherein the polyolefin sheet is formed of polyethylene (¶ 0057 of Akutsu). 
Dutt further discloses the bare dicing tape (without any adhesive layer) is adhered to the wafer back side coating. In some instances, heat and pressure may be required to effect sufficient adhesion. The amount of heat and pressure can be determined without undue experimentation by one skilled in the art, or may be specified by the manufacturer (¶ 0044).
	However, Dutt/Akutsu/Ko does not expressly disclose the polyolefin sheet is heated in the range of 120°C to 140°C in the uniting step.
In the same field of endeavor, Chiang discloses a wafer processing method (figs. 1-5) wherein a tape 300 (i.e., a support film) (¶ 0059) formed of polyolefin (¶ 0079) is laminated on the back side of the wafer 100 and the polyolefin sheet can be designed to withstand temperatures of approximately 600 C up to approximately 3000 C (¶ 0079).
The combined teachings of Dutt/Akutsu/Ko/Chiang (i.e., 600 C to 3000 C) encompass the claimed temperature range of 120°C to 140°C. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dutt/Akutsu/Ko/Chiang and perform the thermocompression bonding step of the polyolefin based dicing tape in the temperature range of 120°C to 140°C in order to improve adherence of the dicing tape on the back side of the wafer and the ring and provide firm support to the wafer during the dicing process within thermal budget of the wafer processing method.
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

In re claim 19, Dutt/Akutsu/Ko discloses the wafer processing method according to claim 17, wherein the polyolefin sheet is formed of polypropylene (¶ 0057 of Akutsu). 
Dutt further discloses the bare dicing tape (without any adhesive layer) is adhered to the wafer back side coating. In some instances, heat and pressure may be required to effect sufficient adhesion. The amount of heat and pressure can be determined without undue experimentation by one skilled in the art, or may be specified by the manufacturer (¶ 0044).
	However, Dutt/Akutsu/Ko does not expressly disclose the polyolefin sheet is heated in the range of 160°C to 180°C in the uniting step.
In the same field of endeavor, Chiang discloses a wafer processing method (figs. 1-5) wherein a tape 300 (i.e., a support film) (¶ 0059) formed of polyolefin (¶ 0079) is laminated on the back side of the wafer 100 and the polyolefin sheet can be designed to withstand temperatures of approximately 600 C up to approximately 3000 C (¶ 0079).
The combined teachings of Dutt/Akutsu/Ko/Chiang (i.e., 600 C to 3000 C) encompass the claimed temperature range of 160°C to 180°C. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dutt/Akutsu/Ko/Chiang and perform the thermocompression bonding step of the polyolefin based dicing tape in the temperature range of 160°C to 180°C in order to effect sufficient adhesion of the dicing tape on the back side of the wafer and the ring and provide firm support to the wafer during the dicing process within thermal budget of the wafer processing method.

Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

In re claim 20, Dutt/Akutsu/Ko discloses the wafer processing method according to claim 17, wherein the polyolefin sheet is formed of polystyrene (¶ 0061 of Akutsu). 
Dutt further discloses the bare dicing tape (without any adhesive layer) is adhered to the wafer back side coating. In some instances, heat and pressure may be required to effect sufficient adhesion. The amount of heat and pressure can be determined without undue experimentation by one skilled in the art, or may be specified by the manufacturer (¶ 0044).
	However, Dutt/Akutsu/Ko does not expressly disclose the polyolefin sheet is heated in the range of 220°C to 240°C in the uniting step.
In the same field of endeavor, Chiang discloses a wafer processing method (figs. 1-5) wherein a tape 300 (i.e., a support film) (¶ 0059) formed of polyolefin (¶ 0079) is laminated on the back side of the wafer 100 and the polyolefin sheet can be designed to withstand temperatures of approximately 600 C up to approximately 3000 C (¶ 0079).
The combined teachings of Dutt/Akutsu/Ko/Chiang (i.e., 600 C to 3000 C) encompass the claimed temperature range of 220°C to 240°C. 
Dutt/Akutsu/Ko/Chiang and perform the thermocompression bonding step of the polyolefin based dicing tape in the temperature range of 220°C to 240°C in order to effect sufficient adhesion of the dicing tape on the back side of the wafer and the ring and provide firm support to the wafer during the dicing process within thermal budget of the wafer processing method.
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893